Per Curiam.
This was an action to set aside a sheriff’s sale. The appellants were the plaintiffs below, and the appellees the defendants. The cause was tried by the Court, who found for the. defendants, and, having refused a new trial, rendered judgment, &c.
The evidence is in the record, and the decision of the *321cause turns exclusively upon the evidence. We have examined it carefully, and are of opinion that its weight fully sustains the finding of the Court.
J. Brownlee and B. T. St. John, for the appellants.
H. D. Thompson and A. Steele, for the appellees.
The judgment is affirmed with costs.